DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/20/2022
Claim 1, 8 and 15-20 are amended. 
Claims 1-20 are pending.  

Response to Arguments
Applicant's arguments filed 06/20/2022 with regards to rejection of claims under 35 U.S.C. § 112 have been fully considered but they are not persuasive. 
Applicant in Page 11 argues, “First, Applicants submit that "machine learning model" is a term of art and not a generic placeholder modified by functional language. Further, Applicants submit that amended Claims 1, 8, and 15 recite sufficient structure, such as "a memory" and "a processor," to perform the "machine learning model." As such, Applicants respectfully request Claims 1, 8, and 15, and their respective dependent claims, not be interpreted under 35 U.S.C. § l 12(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.”
Examiner respectfully disagrees. With regards to applicant’s argument that "machine learning model" is a term of art and not a generic placeholder modified by functional language, examiner would like to point out that, the standard for whether a term is a generic place holder is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure. (See MPEP 2181 and Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)). Machine learning model doesn’t have sufficiently definite meaning as the name for structure. 

With regards to, claim reciting sufficient structures such as "a memory" and "a processor," to perform the "machine learning model.", examiner would like to point out that although claims recite memory and processor, these structures do not describe a machine learning model. Additionally, memory and  processor are not recited to modify the machine learning model to perform the functions being claimed. 

Applicant in Page 11-12 argues, “Applicants submit that Page 9, Lines 23-30, Page 19, Lines 4-11, and FI Gs. 1 and 3 explicitly and inherently provide sufficient structure corresponding to a "machine learning model." As disclosed by FI Gs. 1 and 3, the machine learning model is stored in memory 112 of thermostat 102, wherein thermostat 102 performs the functions of the machine learning model through the processor 302. For at least these reasons, Applicants respectfully request reconsideration and allowance of Claims 1, 8, and 15 and their respective dependent claims.”
Examiner respectfully disagrees. Although the sections of the specification mentioned above describe thermostat, processors and memory in relation to the machine learning model, these structures are not described as the machine learning model and therefore doesn’t describe the structure of the machine learning model. If applicant considers machine learning model to be an algorithm executed by the thermostat or the processor within the thermostat, the structure of an algorithm can be expressed in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." (see MPEP 2181 II. B.). However the specification doesn’t appear to include such description.

Applicant in Page 12 argues, “With regards to applicants argument, “Applicants submit that Pages 3 - 4, Page 6, Lines 18 - 30, Page 8, Lines 4 - 17, Page 10, Lines 11 - 26, Page 13, Line 24 - Page 14, Line 18, and FIG. 2 explicitly provide "sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention." Id. For at least these reasons, Applicants respectfully request reconsideration and allowance of Claims 1, 8, and 15 and their respective dependent claims.”
Examiner respectfully disagrees. The 35 U.S.C. § 112(a) rejection is based on the specification failing to provide adequate structure for machine learning model to perform the claimed function. The section described above doesn’t appear to provide the structure.

Applicant’s arguments, see page 12-20, filed 06/20/2022, with respect to rejection of claims under 35 U.S.C. § 101 have been fully considered and are persuasive. 
Applicant argues, “These claim elements demonstrate how the "processor" of Claim 1 identifies the plurality of timestamps when the space is unoccupied based on the occupancy history log, identifies the set point temperature for each timestamp based on the user-provided schedule and the occupancy history log, trains the machine learning model, determines HV AC control settings with the machine learning model, and operates the HV AC system at the determined HVAC control settings. Thus, the claims provide technical improvements that, as recited in amended Claim 1, improves the underlying operation of the HVAC system Therefore, Claim 1 is integrated into a practical application that provides technical improvements to HV AC systems.”. Examiner agrees. Therefore, the rejections of claims 1-20 under 35 U.S.C. § 101 has been withdrawn. 

Applicant's arguments filed 06/20/2022 with regards to rejection of claims under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant in page 21 argues, “Applicants submit that there is no recitation of a "machine learning model" within Plitkins, and as such, Plitkins cannot teach or suggest "train[ing] a machine learning model." (emphasis added). Further, Applicants submit that the "plurality of timestamps and corresponding set point temperatures" used to "train a machine learning model" are identified "based on the stored occupancy history log" and "based on the stored user-provided schedule and the stored occupancy history log," respectively. Plitkins does not teach the "stored occupancy log" as recited in amended Claim 1, 8, and 15, and therefore Plitkins cannot teach the identified "plurality of timestamps" used to "train a machine learning model." Therefore, Plitkins cannot teach or suggest at least the present amendments to Claims 1, 8, and 15, and Koerner cannot make up for the deficiencies of Plitkins in this regard. “
Examiner respectfully disagrees. Under broadest reasonable interpretation machine learning model can be interpreted as a data structure that describes behavior of a system which can be trained by use of a computer. Plitkins in ¶0081-¶0083 teaches training an activity-based temperature program. Activity-based temperature program describes the behavior of the HVAC control system therefore it is a model and since it is being trained by the processor, it is a machine learning model. Furthermore, Plitkins in Fig. 17 and ¶0094 teaches determining set point temperature for each timestamp based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122), and potentially information from other data inputs (e.g., the detection of the network traffic of a particular device on the computer network), which may be used by the processor 112 to define or characterize one or more types or degrees of occupant activity. ¶0082 further teaches the information gathered includes user provided information such as occupant activity (e.g., “Exercising”), a desired setpoint temperature or temperature range for the occupant activity, expected time and duration for the occupant activity and data from occupancy sensor 12 which is used to define the activity. ¶0081 teaches all these gathered data is store in memory. Since the memory stores occupancy sensor inputs that define or characterize the named occupant activity, the data being stored teaches an occupancy log. If applicant wishes the machine learning model to be interpreted as a certain type of model, applicant is advised to amend the claim to recite it as such. For example a neural network model per specification ¶0023. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
machine learning model is configured to: receive a first timestamp as an input and determine HVAC control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature in claim 1, 8 and 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation 
machine learning model is configured to: receive a first timestamp as an input and determine HVAC control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature, in claim 1, 8 and 15
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Applicant’s specification page 13 line 10-16 recites a machine learning model performing the claimed functions. However, there is no disclosure of any particular structure, either explicitly or inherently, describing a machine learning model. As would be recognized by those of ordinary skill in the art, the function described can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 2-7, 9-14 and 16-20 depends on claim 1, 8 or 15 and are therefore rejected due to their dependence.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to machine learning model, as recited in claims 1, 8 and 15, as described above, the disclosure does not provide adequate structure to perform the claimed function receive a first timestamp as an input and determine HVAC control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Dependent claims 2-7, 9-14 and 16-20 depends on claim 1, 8 or 15 and are therefore rejected due to their dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4, 6, 8, 10-11, 13, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plitkins et. al. (US20150168002A1) hereinafter Plitkins in view of Koerner et. al. (US20210117075A1) hereinafter Koerner and further in view of Fadell (US20120066168A1) hereinafter Fadell.

Regarding claim 1,
Plitkins teaches, An adaptive Heating, Ventilation, and Air Conditioning (HVAC) control device, comprising: 
network interface operably coupled to an HVAC system, wherein the HVAC system is configured to control a temperature of a space; (Fig. 2 and ¶0048 teaches HVAC system 20 and thermostat 16 coupled to HVAC system via one or more signal wires 72 to affect the heating or cooling of the structure, therefore the thermostat has interface coupled to a HVAC system)
a memory configured to: store a user-provided schedule comprising a plurality of timestamps identifying when a user will be present or away from the space and a plurality of set point temperatures associated with the plurality of timestamps; (¶0082 teaches, a user may provide user input to the processor 112 (e.g., via input devices 118 and/or a software user interface communicatively coupled to the thermostat 16) naming a particular occupant activity (e.g., “Exercising”) and providing a desired setpoint temperature or temperature range for the occupant activity. Further, in certain embodiments, the user input may also inform the processor 112 that the named occupant activity is about to begin or, alternatively, an expected time and duration for the occupant activity. ¶0081 teaches, For the embodiment of the process 240 illustrated in FIG. 13, once activity learning mode has been activated, the processor 112 may receive and store (block 246) information provided by the users,)
store an occupancy history log comprising information based on an actual behavior of the user, wherein the occupancy history log comprises at least one timestamp, at least one occupancy status of the space, and at least one set point temperature; and (¶0041 teaches, For example, in certain embodiments, the sensors 12 may include a thermal or acoustic motion sensing device capable of detecting occupancy (e.g., presence of one or more occupants) and/or occupant activities (e.g., movement or actions of the one or more occupants). ¶0082 teaches, As such, based on this user input, the processor 112 may begin collecting sensor inputs (e.g., from sensors 12 and/or 122) and/or other data inputs 110 that may be used to define or characterize the named occupant activity. ¶0081 teaches, Once activity learning mode has been activated, the processor 112 may receive and store (block 246) information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122)
a processor operably coupled to the network interface and to the memory, configured to: (¶0052 teaches thermostat includes processor 112 configured to execute instructions (e.g., software or firmware) stored in a memory 114 to control operation of the thermostat 16 and to generally manage the temperature of the structure. ¶0058 teaches, the processor 112 of the thermostat 16 provides control signals (block 156) the HVAC system 20 to adjust a temperature of structure 10. Therefore the processor is comparably coupled to network interface for communication through signal wires 72 and also to a memory. )
identify the plurality of timestamps over a predetermined time period when the space is unoccupied based on the stored occupancy history log; (Fig. 17 and ¶0094 teaches determining plurality of timestamps when defined occupant activity is Away based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122), and potentially information from other data inputs (e.g., the detection of the network traffic of a particular device on the computer network), which may be used by the processor 112 to define or characterize one or more types or degrees of occupant activity)
identify a set point temperature for each timestamp based on the stored user-provided schedule and the stored occupancy history log, wherein the set point temperature is a temperature within the space when the space is unoccupied; (Fig. 17 and ¶0094 teaches determining set point temperature for each timestamp based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122), and potentially information from other data inputs (e.g., the detection of the network traffic of a particular device on the computer network), which may be used by the processor 112 to define or characterize one or more types or degrees of occupant activity. ¶0082 further teaches the information gathered includes user provided information such as occupant activity (e.g., “Exercising”), a desired setpoint temperature or temperature range for the occupant activity, expected time and duration for the occupant activity and data from occupancy sensor 12 which is used to define the activity)
train a machine learning model using the plurality of timestamps and corresponding set point temperatures, wherein: (¶0081-¶0083 teaches training an activity-based temperature program based on time and set point temperature)
the machine learning model is configured to: receive a first timestamp as an input; and determine HVAC control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature; (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home)
determine a second timestamp….;  input the second timestamp into the machine learning model; obtain HVAC control settings from the machine learning model in response to inputting the second timestamp into the machine learning model, wherein the HVAC control settings comprise a second return time and a second set point temperature; and operate the HVAC system at the second set point temperature until the second return time. (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home. ¶0088 teaches, Subsequently, the processor 112 may control the HVAC system 20 to implement (block 292) the determined temperature setpoint. Fig. 17 and ¶0094-¶0095 teaches operating HVAC at 55 degree F until arriving time)
Plitkins doesn’t explicitly teach, determine a current day; determine a second timestamp that corresponds with the current day; (Although Plitkins teaches controlling HVAC based on temperature set point schedule and timestamp (occupant schedule), it doesn’t teach controlling HVAC based on determining a current day and a timestamp that corresponds with current day. Koerner in ¶0032 teaches The processor is configured to receive date and time data as it relates to the location of the structure from the temporal component, and automatically adjust the operational profile of the environmental component to achieve a previously defined structural environmental condition. ¶0097 teaches the adjustable environmental component may be a HVAC system. As a result, the system may be adapted to control the HVAC systems for different parameters throughout the day, including temperature, humidity, fan speed, etc.)
Koerner is an art in the area of interest as it teaches HVAC control (see ¶0097). Plitkins already teaches controlling HVAC based on timestamp. However, it doesn’t explicitly teach determining current day and timestamp corresponding to the current day. Koerner teaches controlling HVAC based on current date and time. A combination of Koerner with Plitkins would allow the combined system to use current day and timestamp associated with current day to be used as input for controlling HVAC. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Koerner with Plitkins. One would have been motivated to do so because by doing so one can make sure that the structural environment continues to match the desired environment, as taught by Koerner in ¶0013.
Plitkins and Koerner doesn’t explicitly teach, store a machine learning model configured to be trained based on the occupancy history log and the user-provided schedule; and (Plitkins in ¶0081-¶0083 teaches training an activity-based temperature program using user-provided schedule and occupancy history, however it doesn’t explicitly teach storing a machine learning model configured to be trained based on the occupancy history log and the user-provided schedule. Fadell in ¶0027-¶0029 storing a prior (a priori) stochastic occupancy/comfort/activity model  that can be trained based on user-inputted data and sensor data.)
Fadell is an art in the area of interest as it teaches, systems and methods are described for predicting and/or detecting occupancy of an enclosure, such as a dwelling or other building (see abstract). A combination of Fadell with Plitkins and Koerner would teach storing a an initial model that can be trained using gathered data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fadell with Plitkins and Koerner. One would have been motivated to do so because by doing so system will already have a good starting point prior to any sensing input. The learning time when placed into a new environment also can be reduced, as taught by Fadell in ¶0047.

Regarding claim 3,
Plitkins, Koerner and Fadell teaches, The device of claim 1, wherein the processor is further configured to: identify a transition time that occurs before the second return time; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature at the transition time. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early implementation of the temperature setpoint 176A.)

Regarding claim 4,
Plitkins, Koerner and Fadell teaches The device of claim 1, wherein the processor is further configured to: determine a person has entered the space while operating the HVAC system at the second set point temperature; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early or implementation of the temperature setpoint 176A.)

Regarding claim 6,
Plitkins, Koerner and Fadell teaches, The device of claim 1, wherein the processor is further configured to: detect a user device that is associated with a person has joined a wireless network that is associated with the space; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early or implementation of the temperature setpoint 176A. ¶0055 teaches determining occupancy based on detected presence or activity of certain devices communicating on the computer network hosted by the router 52 )

Regarding claim 8,
Plitkins teaches, An adaptive Heating, Ventilation, and Air Conditioning (HVAC) control method, comprising:
identifying a plurality of timestamps over a predetermined time period when a space is unoccupied identifying a plurality of timestamps over a predetermined time period when a space is unoccupied based on a stored occupancy history log comprising information based on an actual behavior of a user, wherein the occupancy history log comprises at least one timestamp, at least one occupancy status of the space, and at least one set point temperature; (Fig. 17 and ¶0094 teaches determining plurality of timestamps when defined occupant activity is Away based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users. ¶0082 teaches, a user may provide user input to the processor 112 (e.g., via input devices 118 and/or a software user interface communicatively coupled to the thermostat 16) naming a particular occupant activity (e.g., “Exercising”) and providing a desired setpoint temperature or temperature range for the occupant activity. Further, in certain embodiments, the user input may also inform the processor 112 that the named occupant activity is about to begin or, alternatively, an expected time and duration for the occupant activity.)
identifying a set point temperature for each timestamp, wherein the set point temperature is a temperature within the space when the space is unoccupied based on the stored occupancy history log and a stored user-provided schedule, the stored user provided schedule comprising a plurality of timestamps identifying when the user will be present or away from the space and a plurality of set point temperatures associated with the plurality of timestamps; (Fig. 17 and ¶0094 teaches determining set point temperature for each timestamp based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122), and potentially information from other data inputs (e.g., the detection of the network traffic of a particular device on the computer network), which may be used by the processor 112 to define or characterize one or more types or degrees of occupant activity. ¶0082 further teaches the information gathered includes user provided information such as occupant activity (e.g., “Exercising”), a desired setpoint temperature or temperature range for the occupant activity, expected time and duration for the occupant activity and data from occupancy sensor 12 which is used to define the activity)
training a machine learning model using the plurality of timestamps and corresponding set point temperatures, ….wherein: (¶0081-¶0083 teaches training an activity-based temperature program based on time and set point temperature)
the machine learning model is configured to: receive a first timestamp as an input; and determine HVAC control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature; (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home)
determine a second timestamp …..; inputting the second timestamp into the machine learning model; obtaining HVAC control settings from the machine learning model in response to inputting the second timestamp into the machine learning model, wherein the HVAC control settings comprise a second return time and a second set point temperature; and operating the HVAC system at the second set point temperature until the second return time. (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home. ¶0088 teaches, Subsequently, the processor 112 may control the HVAC system 20 to implement (block 292) the determined temperature setpoint. Fig. 17 and ¶0094-¶0095 teaches operating HVAC at 55 degree F until arriving time)
Plitkins doesn’t explicitly teach, determine a current day; determine a second timestamp that corresponds with the current day; (Although Plitkins teaches controlling HVAC based on temperature set point schedule and timestamp (occupant schedule), it doesn’t teach controlling HVAC based on determining a current day and a timestamp that corresponds with current day. Koerner in ¶0032 teaches The processor is configured to receive date and time data as it relates to the location of the structure from the temporal component, and automatically adjust the operational profile of the environmental component to achieve a previously defined structural environmental condition. ¶0097 teaches the adjustable environmental component may be a HVAC system. As a result, the system may be adapted to control the HVAC systems for different parameters throughout the day, including temperature, humidity, fan speed, etc.)
Koerner is an art in the area of interest as it teaches HVAC control (see ¶0097). Plitkins already teaches controlling HVAC based on timestamp. However, it doesn’t explicitly teach determining current day and timestamp corresponding to the current day. Koerner teaches controlling HVAC based on current date and time. A combination of Koerner with Plitkins would allow the combined system to use current day and timestamp associated with current day to be used as input for controlling HVAC. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Koerner with Plitkins. One would have been motivated to do so because by doing so one can make sure that the structural environment continues to match the desired environment, as taught by Koerner in ¶0013.
Plitkins and Koerner doesn’t explicitly teach, wherein the machine learning model is stored in a memory communicatively coupled to the processor, (Plitkins in ¶0081-¶0083 teaches training an activity-based temperature program using user-provided schedule and occupancy history, however it doesn’t explicitly teach storing a machine learning model configured to be trained based on the occupancy history log and the user-provided schedule. Fadell in ¶0027-¶0029 storing a prior (a priori) stochastic occupancy/comfort/activity model  that can be trained based on user-inputted data and sensor data.)
Fadell is an art in the area of interest as it teaches, systems and methods are described for predicting and/or detecting occupancy of an enclosure, such as a dwelling or other building (see abstract). A combination of Fadell with Plitkins and Koerner would teach storing a an initial model that can be trained using gathered data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fadell with Plitkins and Koerner. One would have been motivated to do so because by doing so system will already have a good starting point prior to any sensing input. The learning time when placed into a new environment also can be reduced, as taught by Fadell in ¶0047.

Regarding claim 10,
Plitkins, Koerner and Fadell teaches, The method of claim 8, further comprising: identifying a transition time that occurs before the second return time; determining a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operating the HVAC system at the third set point temperature at the transition time. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early implementation of the temperature setpoint 176A.)

Regarding claim 11,
Plitkins, Koerner and Fadell teaches, The method of claim 8, further comprising: determining a person has entered the space while operating the HVAC system at the second set point temperature; determining a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operating the HVAC system at the third set point temperature. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early or implementation of the temperature setpoint 176A.)

Regarding claim 13,
Plitkins, Koerner and Fadell teaches, The method of claim 8, further comprising: detecting a user device that is associated with a person has joined a wireless network that is associated with the space; determining a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operating the HVAC system at the third set point temperature. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early or implementation of the temperature setpoint 176A. ¶0055 teaches determining occupancy based on detected presence or activity of certain devices communicating on the computer network hosted by the router 52 )

Regarding claim 15,
Plitkins teaches, A non-transitory computer-readable medium comprising instructions that are configured, when executed by a processor to: (¶0052 teaches, The illustrated embodiment of the thermostat 16 of FIG. 3 includes a processor 112 configured to execute instructions (e.g., software or firmware) stored in a memory 114 to control operation of the thermostat 16 and to generally manage the temperature of the structure 10 according to the preferences of the occupant.)
identify a plurality of timestamps over a predetermined time period when a space is unoccupied based on a stored occupancy history log comprising information based on an actual behavior of a user, wherein the occupancy history log comprises at least one timestamp, at least one occupancy status of the space, and at least one set point temperature; (Fig. 17 and ¶0094 teaches determining plurality of timestamps when defined occupant activity is Away based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users. ¶0082 teaches, a user may provide user input to the processor 112 (e.g., via input devices 118 and/or a software user interface communicatively coupled to the thermostat 16) naming a particular occupant activity (e.g., “Exercising”) and providing a desired setpoint temperature or temperature range for the occupant activity. Further, in certain embodiments, the user input may also inform the processor 112 that the named occupant activity is about to begin or, alternatively, an expected time and duration for the occupant activity.)
identify a set point temperature for each timestamp, wherein the set point temperature is a temperature within the space when the space is unoccupied based on the stored occupancy history log and a stored user-provided schedule, the stored user-provided schedule comprising a plurality of timestamps identifying when the user will be present or away from the space and a plurality of set point temperatures associated with the plurality of timestamps; (Fig. 17 and ¶0094 teaches determining set point temperature for each timestamp based on temperature program according to Fig. 14. ¶0084 teaches Fig. 14 is an embodiment of an activity-based temperature program 260 such as may be generated via execution (e.g., one or more times) of the process 240. ¶0081-¶0083 teaches the process 240 which uses information provided by the users, information provided by the sensors (e.g., sensors 12 and/or 122), and potentially information from other data inputs (e.g., the detection of the network traffic of a particular device on the computer network), which may be used by the processor 112 to define or characterize one or more types or degrees of occupant activity. ¶0082 further teaches the information gathered includes user provided information such as occupant activity (e.g., “Exercising”), a desired setpoint temperature or temperature range for the occupant activity, expected time and duration for the occupant activity and data from occupancy sensor 12 which is used to define the activity)
train a machine learning model using the plurality of timestamps and
corresponding set point temperatures,…… wherein: (¶0081-¶0083 teaches training an activity-based temperature program based on time and set point temperature)
the machine learning model is configured to: receive a first timestamp as an input; and determine Heating, Ventilation, and Air Conditioning (HVAC) control settings based on the first timestamp, wherein the HVAC control settings comprise a predicted return time and a set point temperature; (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home)
determine a second timestamp….;  input the second timestamp into the machine learning model; obtain HVAC control settings from the machine learning model in response to inputting the second timestamp into the machine learning model, wherein the HVAC control settings comprise a second return time and a second set point temperature; and operate the HVAC system at the second set point temperature until the second return time. (¶0085-¶0088 teaches implementing activity-based temperature program. ¶0087 teaches, receiving schedule (timestamp) of an occupant and determining time of future occupant activity. ¶0088 teaches determining a set temperature for the activity. Fig. 14 teaches occupant activity includes arriving home. ¶0088 teaches, Subsequently, the processor 112 may control the HVAC system 20 to implement (block 292) the determined temperature setpoint. Fig. 17 and ¶0094-¶0095 teaches operating HVAC at 55 degree F until arriving time)
Plitkins doesn’t explicitly teach, determine a current day; determine a second timestamp that corresponds with the current day; (Although Plitkins teaches controlling HVAC based on temperature set point schedule and timestamp (occupant schedule), it doesn’t teach controlling HVAC based on determining a current day and a timestamp that corresponds with current day. Koerner in ¶0032 teaches The processor is configured to receive date and time data as it relates to the location of the structure from the temporal component, and automatically adjust the operational profile of the environmental component to achieve a previously defined structural environmental condition. ¶0097 teaches the adjustable environmental component may be a HVAC system. As a result, the system may be adapted to control the HVAC systems for different parameters throughout the day, including temperature, humidity, fan speed, etc.)
Koerner is an art in the area of interest as it teaches HVAC control (see ¶0097). Plitkins already teaches controlling HVAC based on timestamp. However, it doesn’t explicitly teach determining current day and timestamp corresponding to the current day. Koerner teaches controlling HVAC based on current date and time. A combination of Koerner with Plitkins would allow the combined system to use current day and timestamp associated with current day to be used as input for controlling HVAC. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Koerner with Plitkins. One would have been motivated to do so because by doing so one can make sure that the structural environment continues to match the desired environment, as taught by Koerner in ¶0013.
Plitkins and Koerner doesn’t explicitly teach, wherein the machine learning model is stored in a memory communicatively coupled to the processor, (Plitkins in ¶0081-¶0083 teaches training an activity-based temperature program using user-provided schedule and occupancy history, however it doesn’t explicitly teach storing a machine learning model configured to be trained based on the occupancy history log and the user-provided schedule. Fadell in ¶0027-¶0029 storing a prior (a priori) stochastic occupancy/comfort/activity model  that can be trained based on user-inputted data and sensor data.)
Fadell is an art in the area of interest as it teaches, systems and methods are described for predicting and/or detecting occupancy of an enclosure, such as a dwelling or other building (see abstract). A combination of Fadell with Plitkins and Koerner would teach storing a an initial model that can be trained using gathered data. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fadell with Plitkins and Koerner. One would have been motivated to do so because by doing so system will already have a good starting point prior to any sensing input. The learning time when placed into a new environment also can be reduced, as taught by Fadell in ¶0047.

Regarding claim 17,
Plitkins, Koerner and Fadell teaches, The non-transitory computer-readable medium of claim 15, wherein the instructions are further configured to: identify a transition time that occurs before the second return time; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature at the transition time. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early implementation of the temperature setpoint 176A.)

Regarding claim 19,
Plitkins, Koerner and Fadell doesn’t teach, The non-transitory computer-readable medium of claim 15, wherein the instructions are further configured to: detect a user device that is associated with a person has joined a wireless network that is associated with the space; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature. (Plitkins in ¶0104 and Fig. 18 teaches during the exception time window 386, the processor 112 may be configured to respond to a particular defined occupant activity (e.g., occupant activity “Arriving Home” 264E, as set forth in FIG. 14) to trigger early or implementation of the temperature setpoint 176A. ¶0055 teaches determining occupancy based on detected presence or activity of certain devices communicating on the computer network hosted by the router 52 )

Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plitkins et. al. (US20150168002A1) hereinafter Plitkins in view of Koerner et. al. (US20210117075A1) hereinafter Koerner and further in view of Fadell (US20120066168A1) hereinafter Fadell. and further in view of Reddy et. al. (US20150370272A1) hereinafter Reddy.

Regarding claim 2,
Plitkins, Koerner and Fadell doesn’t explicitly teach, The device of claim 1, wherein the processor is further configured to: determine a current time; determine a time difference between the second return time and the current time; compare the time difference to a time difference threshold value, wherein the time difference threshold value identifies a minimum amount of time that the space will be unoccupied; determine that the time difference is greater than the time difference threshold value; and operate the HVAC system at the second set point temperature in response to determining that the time difference is greater than the time difference threshold value. (Plitkins in ¶0081 and ¶0104 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach determining a time difference and operating HVAC based on that time difference. Reddy in ¶0116-¶0119 teaches determining the current time (“it is 4:32 PM”) and determining ETA which is described a duration between current time and estimated arrival time, therefore a difference between return time and current time, also teaches determining whether ETA is within pre-conditioning window (threshold) and if the ETA is not within the preconditioning window continuing with the process of determination. ¶0006 teaches controlling a thermostat based on ETA. Therefore, the thermostat is not triggered to start preconditioning.)
Reddy is an art in the area of interest as it teaches a thermostat to control temperature (see ¶0028). A combination of Reddy with Plitkins, Koerner and Fadell would allow determining to operate HVAC at away setpoint based on a difference in time between current time and arrival time. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reddy with Plitkins, Koerner and Fadell. One would have been motivated to do so because by doing so would allow pre-conditioning of an environment for arrival at the environment and/or arrival of an event. Accordingly, added comfort and/or efficiency may be obtained using ETA-based control and/or configuration as taught by Reddy in ¶0159.

Regarding claim 9,
Plitkins, Koerner and Fadell doesn’t explicitly teach, The method of claim 8, further comprising: determining a current time; determining a time difference between the second return time and the current time; comparing the time difference to a time difference threshold value, wherein the time difference threshold value identifies a minimum amount of time that the space will be unoccupied; determining that the time difference is greater than the time difference threshold value; and operating the HVAC system at the second set point temperature in response to determining that the time difference is greater than the time difference threshold value. (Plitkins in ¶0081 and ¶0104 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach determining a time difference and operating HVAC based on that time difference. Reddy in ¶0116-¶0119 teaches determining the current time (“it is 4:32 PM”) and determining ETA which is described a duration between current time and estimated arrival time, therefore a difference between return time and current time, also teaches determining whether ETA is within pre-conditioning window (threshold) and if the ETA is not within the preconditioning window continuing with the process of determination. ¶0006 teaches controlling a thermostat based on ETA. Therefore, the thermostat is not triggered to start preconditioning.)
Reddy is an art in the area of interest as it teaches a thermostat to control temperature (see ¶0028). A combination of Reddy with Plitkins, Koerner and Fadell would allow determining to operate HVAC at away setpoint based on a difference in time between current time and arrival time. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reddy with Plitkins, Koerner and Fadell. One would have been motivated to do so because by doing so would allow pre-conditioning of an environment for arrival at the environment and/or arrival of an event. Accordingly, added comfort and/or efficiency may be obtained using ETA-based control and/or configuration as taught by Reddy in ¶0159.

Regarding claim 16,
Plitkins, Koerner and Fadell doesn’t explicitly teach, The non-transitory computer-readable medium of claim 15, wherein the instructions are further configured to: determine a current time; determine a time difference between the second return time and the current time; compare the time difference to a time difference threshold value, wherein the time difference threshold value identifies a minimum amount of time that the space will be unoccupied; determine that the time difference is greater than the time difference threshold value; and operate the HVAC system at the second set point temperature in response to determining that the time difference is greater than the time difference threshold value. (Plitkins in ¶0081 and ¶0104 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach determining a time difference and operating HVAC based on that time difference. Reddy in ¶0116-¶0119 teaches determining the current time (“it is 4:32 PM”) and determining ETA which is described a duration between current time and estimated arrival time, therefore a difference between return time and current time, also teaches determining whether ETA is within pre-conditioning window (threshold) and if the ETA is not within the preconditioning window continuing with the process of determination. ¶0006 teaches controlling a thermostat based on ETA. Therefore, the thermostat is not triggered to start preconditioning.)
Reddy is an art in the area of interest as it teaches a thermostat to control temperature (see ¶0028). A combination of Reddy with Plitkins, Koerner and Fadell would allow determining to operate HVAC at away setpoint based on a difference in time between current time and arrival time. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Reddy with Plitkins, Koerner and Fadell. One would have been motivated to do so because by doing so would allow pre-conditioning of an environment for arrival at the environment and/or arrival of an event. Accordingly, added comfort and/or efficiency may be obtained using ETA-based control and/or configuration as taught by Reddy in ¶0159.

Claim 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plitkins et. al. (US20150168002A1) hereinafter Plitkins in view of Koerner et. al. (US20210117075A1) hereinafter Koerner and further in view of Fadell (US20120066168A1) hereinafter Fadell and further in view of Nakashima et. al. (US20190086114A1) hereinafter Nakashima.

Regarding claim 5,
Plitkins, Koerner and Fadell doesn’t teach, The device of claim 1, wherein the processor is further configured to: determine a person is within a predetermined distance of the space while operating the HVAC system at the second set point temperature; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule and operating at temperature setpoint 176A (third setpoint) based on determining or predicting arrival. ¶0087 teaches predicting when occupant will arrive. However, it doesn’t teach determining person is within predetermined distance and operating at arrival setpoint based on the distance. Nakashima in Fig. 4 and ¶0057-¶0059 teaches start operation of indoor environment control device 2 based on determining that between control terminal 3 and mobile communication device 9 is equal to or smaller than a given distance)
Nakashima is an art in the area of interest as it teaches indoor environment control devices controlling the air environment in an indoor space (see abstract). A combination of Nakashima with Plitkins, Koerner and Fadell would allow the combined system to operate HVAC at arrival setpoint (third setpoint) based on distance of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nakashima with Plitkins, Koerner and Fadell. One would have been motivated to do so because doing so would allow detecting time when a person (user) on the road returns to their home can be precisely detected, which conditions the air environment in the indoor space while suppressing energy loss even when no person is present in the room, as taught by Nakashima in ¶0008. Therefore, doing so would reduce energy waste.

Regarding claim 12,
Plitkins, Koerner and Fadell doesn’t teach, The method of claim 8, further comprising: determining a person is within a predetermined distance of the space while operating the HVAC system at the second set point temperature; determining a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operating the HVAC system at the third set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule and operating at temperature setpoint 176A (third setpoint) based on determining or predicting arrival. ¶0087 teaches predicting when occupant will arrive. However, it doesn’t teach determining person is within predetermined distance and operating at arrival setpoint based on the distance. Nakashima in Fig. 4 and ¶0057-¶0059 teaches start operation of indoor environment control device 2 based on determining that between control terminal 3 and mobile communication device 9 is equal to or smaller than a given distance)
Nakashima is an art in the area of interest as it teaches indoor environment control devices controlling the air environment in an indoor space (see abstract). A combination of Nakashima with Plitkins, Koerner and Fadell would allow the combined system to operate HVAC at arrival setpoint (third setpoint) based on distance of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nakashima with Plitkins, Koerner and Fadell. One would have been motivated to do so because doing so would allow detecting time when a person (user) on the road returns to their home can be precisely detected, which conditions the air environment in the indoor space while suppressing energy loss even when no person is present in the room, as taught by Nakashima in ¶0008. Therefore, doing so would reduce energy waste.

Regarding claim 18,
Plitkins, Koerner and Fadell teaches, The non-transitory computer-readable medium of claim 15, wherein the instructions are further configured to: determine a person is within a predetermined distance of the space while operating the HVAC system at the second set point temperature; determine a third set point temperature, wherein the third set point temperature is a temperature within the space when the space is occupied; and operate the HVAC system at the third set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule and operating at temperature setpoint 176A (third setpoint) based on determining or predicting arrival. ¶0087 teaches predicting when occupant will arrive. However, it doesn’t teach determining person is within predetermined distance and operating at arrival setpoint based on the distance. Nakashima in Fig. 4 and ¶0057-¶0059 teaches start operation of indoor environment control device 2 based on determining that between control terminal 3 and mobile communication device 9 is equal to or smaller than a given distance)
Nakashima is an art in the area of interest as it teaches indoor environment control devices controlling the air environment in an indoor space (see abstract). A combination of Nakashima with Plitkins, Koerner and Fadell would allow the combined system to operate HVAC at arrival setpoint (third setpoint) based on distance of a person. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nakashima with Plitkins, Koerner and Fadell. One would have been motivated to do so because doing so would allow detecting time when a person (user) on the road returns to their home can be precisely detected, which conditions the air environment in the indoor space while suppressing energy loss even when no person is present in the room, as taught by Nakashima in ¶0008. Therefore, doing so would reduce energy waste.

Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plitkins et. al. (US20150168002A1) hereinafter Plitkins in view of Koerner et. al. (US20210117075A1) hereinafter Koerner and further in view of Fadell (US20120066168A1) hereinafter Fadell and further in view of O'Hayer (US20160290660A1) hereinafter O'Hayer.

Regarding claim 7,
Plitkins, Koerner and Fadell doesn’t teach, The device of claim 1, wherein the processor is further configured: obtain weather information for the current day; determine a weather alert is not present before operating the HVAC system at the second set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach obtaining weather information and determining to operate at away setpoint when weather alert is not present. O'Hayer in Fig. 3 and ¶0074 teaches obtain an outdoor temperature indicator. Also teaches if outdoor temperature indicator is at or above freeze protection point (no alert) before operating the heating system at set point for unoccupied structure)
O'Hayer is an art in the area of interest as it teaches operating a heating system controller for heating an indoor space (see abstract). A combination of P O'Hayer with Plitkins, Koerner and Fadell would allow the combined system to obtain weather information and operating the HVAC at away temperature after determining outdoor temperature indicator is at or above freeze protection point (no alert). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of O'Hayer with Plitkins, Koerner and Fadell. One would have motivated to do so because by doing so would allow providing sufficient heat to a structure to prevent damage from cold temperatures or freezing pipes, while decreasing the overall energy usage of the structure and therefore make the system more useful.

Regarding claim 14,
Plitkins, Koerner and Fadell doesn’t teach, The method of claim 8, further comprising: obtaining weather information for the current day; determining a weather alert is not present before operating the HVAC system at the second set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach obtaining weather information and determining to operate at away setpoint when weather alert is not present. O'Hayer in Fig. 3 and ¶0074 teaches obtain an outdoor temperature indicator. Also teaches if outdoor temperature indicator is at or above freeze protection point (no alert) before operating the heating system at set point for unoccupied structure)
O'Hayer is an art in the area of interest as it teaches operating a heating system controller for heating an indoor space (see abstract). A combination of O'Hayer with Plitkins, Koerner and Fadell would allow the combined system to obtain weather information and operating the HVAC at away temperature after determining outdoor temperature indicator is at or above freeze protection point (no alert). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of O'Hayer with Plitkins, Koerner and Fadell. One would have motivated to do so because by doing so would allow providing sufficient heat to a structure to prevent damage from cold temperatures or freezing pipes, while decreasing the overall energy usage of the structure and therefore make the system more useful.

Regarding claim 20,
Plitkins, Koerner and Fadell doesn’t teach, The non-transitory computer-readable medium of claim 15, wherein the instructions are further configured to: obtain weather information for the current day; determine a weather alert is not present before operating the HVAC system at the second set point temperature. (Plitkins in ¶0081 and ¶0104 and Fig. 19 already teaches operating thermostat at away setpoint (second setpoint) based on arrival schedule. However, it doesn’t teach obtaining weather information and determining to operate at away setpoint when weather alert is not present. O'Hayer in Fig. 3 and ¶0074 teaches obtain an outdoor temperature indicator. Also teaches if outdoor temperature indicator is at or above freeze protection point (no alert) before operating the heating system at set point for unoccupied structure)
O'Hayer is an art in the area of interest as it teaches operating a heating system controller for heating an indoor space (see abstract). A combination of O'Hayer with Plitkins, Koerner and Fadell would allow the combined system to obtain weather information and operating the HVAC at away temperature after determining outdoor temperature indicator is at or above freeze protection point (no alert). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of O'Hayer with Plitkins, Koerner and Fadell. One would have motivated to do so because by doing so would allow providing sufficient heat to a structure to prevent damage from cold temperatures or freezing pipes, while decreasing the overall energy usage of the structure and therefore make the system more useful.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087. The examiner can normally be reached Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116